Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election with traverse of Group I( claims 1-5 and 16) in the reply filed on 14 April 2022 is acknowledged.  
The traversal is on the ground(s) that no burden of proof to support patentably distinctness with the restricted Groups is presented. The arguments are found unpersuasive because of the following reasons: (i) this application is a 371 of PCT/CN2018/083822 and for applications filed under 371, PCT rules for lack of unity apply (ii) search burden is not required to show lack of unity. (iii) Further, the teaching of Anderson et al. (WO2012162267) indicates a lack of special technical feature, which supports that each of the groups of invention do not relate to a single inventive concept.  Thus the lack of unity is deemed proper.
The requirement is still deemed proper and is therefore made FINAL.
 Furthermore, claims 3 and 15 are cancelled.
Therefore, claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 April 2022.
 Claims 1,2,4,5 and 16 are pending and under examination.


Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name “KAPA HiFi HotStart”.  
Claim 2 contains the trademark/trade names “Illumina” and “Ion Torrent”.  
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a polymerase and, accordingly, the identification/description is indefinite.

Furthermore, claim 1 recites “ctDNA” in the limitation: “ performing a one-step PCR amplification on a ctDNA of the sample” and subsequently recites “cfDNA” in claim 5 in the limitations: “ method according to claim 1, wherein the sample to be tested is cfDNA isolated from blood of a tumor patient, cfDNA isolated from in vitro urine of a tumor patient, and cfDNA isolated from”.
 It is unclear from the elected claims whether “ctDNA” and “cfDNA” refer to the same entity or different entities.  Furthermore, claims 2,4 and 16 do not further clarify these terms. Therefore, claims 1, 2, 4, 5 and 16 are considered indefinite.
 It is noted that expanding the terms “ctDNA” and “cfDNA”  would clarify these claims. For the purposes of compact prosecution, these terms are interpreted as cell-free DNA in a tumor sample.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Anderson et al. , Makarov et al. and Park et al.  
Claim(s) 1, 2, 4, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (WO2012162267) in view of Makarov  et al.(US20160340746) and Park et al. (Park, Naomi, and George Vassiliou. "Design and application of multiplex PCR Seq for the detection of somatic mutations associated with myeloid malignancies." Acute Myeloid Leukemia. Humana Press, New York, NY, 2017. 87-99; Published 23 July 2017).
Anderson et al. teach methods of tagging target nucleic acids in preparation for
sequencing comprising providing a group of 4 primers, comprising a first set of inner primers
comprise barcode sequences and universal priming sites and a second set of outer primers
which comprise sequencing priming sites and barcode sequences. Anderson et al. also teach an
embodiment comprising providing a group of 6 primers that facilitate step-wise addition of
sequences that are part of a sequencing adapter, i.e. universal sequences, barcodes and
sequencing priming sites (e.g. Entire Anderson reference and especially para 0005, pg. 2-3;  para 0011-0014,pg. 7-9; para 0021-0022,pg. 11-12; para 0048, pg. 8-19, Example 9, para 0375-0392,pg. 127-131; 4 primer scheme as in Fig. 25; 6 primer scheme as in Fig. 26). 
Furthermore, Anderson et al. teach incorporation of nucleotide tags and barcodes (e.g. Entire Anderson reference and especially para 0057, pg. 20-21; adding nucleotide tags to target nucleic acids as in para 0091, pg. 28).
Furthermore, Anderson et al. teach including “GAT” sequences in forward primers (e.g. Entire Anderson reference and especially para 0378,pg. 128; PE1-CS1 primer as in Table 1,pg. 128; multiple forward primers in Table 6, pg. 134-157).
 Furthermore, Anderson et al. teach using their primers in a single amplification, wherein barcoded primers are used in excess of other primers, i.e. 10 fold in excess, and outer primers are used in excess of inner primers (e.g. Entire Anderson reference and especially para 0125-0128,pg. 38-40).
Furthermore, Anderson et al. teach their methods are used for detecting mutations (e.g. para 0182, pg. 61-62). Furthermore, Anderson et al. teach Illumina sequencing (e.g. Entire Anderson reference and especially para 0055-0056,pg. 20).
Furthermore, Anderson et al. teach nucleic acids from bodily fluids, such as blood and urine,  and from tumor samples(e.g. para 0242,pg. 85).
Furthermore, Anderson et al. teach primer design and their primer-mediated methods are optimized (e.g. primer concentrations are optimized as in para 0125-0128,pg. 38-40; number of cycles are optimized as in para 0147,pg. 47-48; primer design adjusted according to different parameters “ … including, for example, temperature of the annealing reaction, source and composition of the primer, and where a probe is employed, proximity of the probe annealing site to the primer annealing site and ratio of primer:probe concentration” as in para 0247, pg. 87; para 0247-0249,pg. 87-88; optimized hybridization as in  para 0397,pg. 133). 
 Like Anderson et al., Makarov  et al. teach one-step PCR (e.g. Entire Makarov reference and especially para 0026, pg. 3).
Furthermore, Makarov  et al. teach their methods comprise using KAPA HiFi polymerase (e.g. para 0030,pg. 4-5).
Furthermore, Makarov  et al. teach their methods are used for detecting mutations in cell free DNA from tumor samples(e.g. Entire Makarov reference and especially para 0032-0033, pg. 5; para 0043, pg. 6;  para 0156, pg. 15; Example 12, pg. 31-32; Fig. 46).
Makarov  et al. also teach an amplification schedule that is adjusted based on primer design with similar temperatures to the claimed amplification schedule (e.g. Entire Makarov reference and especially para 0157, pg. 15; para 0436, Example 12).
Furthermore, Makarov  et al. teach optimizing primer design and their PCR amplification method (e.g. para 0027-0028, pg. 3-4; para 0157, pg. 15; para 0202, pg. 20; Example 12, pg. 31-32).
Like Anderson et al. and Makarov et al.,  Park et al. teach a one-step method for detecting mutations (e.g. Entire Park reference and especially Abstract, pg. 87). 
Furthermore, Park et al. teach  amplification using Kapa HiFI Hotstart (e.g. Entire Park reference and especially section 1.1,pg. 88; section 2.2, pg. 93).
Furthermore, Park et al. teach  methods are known in the art comprising using barcoded primers and a PCR amplification schedule that is very similar to the claimed PCR amplification schedule (e.g. Entire Park reference and especially barcoded primers in Table 1; amplification schedule in section 3.1, steps 3-7, pg. 94).

Therefore, regarding claim 1:
As taught by Anderson et al. and Makarov et al., PCR primer design and method conditions are optimized to yield a desired result.
As noted in In re Aller, 105 USPQ 233 at 235,More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the design of primers  comprising sequencing priming sites; barcode sequences; common sequences; nucleotide tags and “GAT” sequences  as well as subsequent adjustment of amplification temperatures and time durations that were performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
 Furthermore, regarding sequence placement within the claimed primers:
Although the claimed combination of primers is not expressly taught by Anderson,  Anderson et al. teach similar primers comprising sequencing priming sites, barcodes , common sequence and nucleotide tags. Furthermore, Anderson et al. teach these sequences are incorporated in primers according to user’s choice (e.g. Entire Anderson reference and especially para 0247-0249,pg. 87-88; para 0378,pg. 128; Table 1,pg. 128; Fig. 25 and 26). Furthermore, as per MPEP 2144.04(VI), the particular placement of sequence placement would be an obvious matter of design choice. Additionally, a skilled artisan would appreciate that, as  there are a finite number of identified, predictable solutions , i.e. combination of sequences, then as per MPEP 2143 citing KSR, it would have been obvious to try these choices.
Therefore, as Anderson et al., Makarov et al. and Park et al. all teach one-step PCR methods for detecting mutations, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the one-step PCR method of detecting mutations as taught by Anderson  comprising using inner and outer primers, including barcoded primers, using nucleic acids from bodily fluids and from tumor samples, wherein primer design and PCR conditions are optimized by user to yield a desired result and to include  methods comprise using cell free DNA from tumor samples, wherein primer design and PCR conditions using Kapa HiFi are optimized by user to yield a desired result as  taught by Makarov et al. and to include using a robust polymerase such as Kapa HiFi Hotstart  and associated amplification schedule for the one-step PCR  method  as taught by Park et al.  as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a one-step PCR method for detecting mutations.

Therefore, the combined teachings of Anderson et al., Makarov et al. and Park et al. render obvious claims 1 and 16.
Furthermore, as Anderson et al. teach Illumina sequencing mand both Anderson and Makarov teach optimization of primer design by user to yield a desired result, the combined teachings of Anderson et al., Makarov et al. and Park et al. render obvious claim 2.
Furthermore, as at least Anderson et al. teach analysis of rare mutations (e.g. para 0182, pg. 61-62), the combined teachings of Anderson et al., Makarov et al. and Park et al. render obvious claim 4.
Furthermore, as Anderson et al. and Makarov et al. teach analysis of nucleic acid, including cell free nucleic acid, from tumor  samples, the combined teachings of Anderson et al., Makarov et al. and Park et al. render obvious claim 5.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/Primary Examiner, Art Unit 1639